DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 1-3, 8-11, 13-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7,623,152 B1 Kaplinsky.
2:	As for Claim 1, Kaplinsky depicts in Figure 1 and teaches on Column 2, Lines 16-29 An imaging device configured to generate images in response to incident light, the imaging device comprising: an image sensor (101) having an array of pixels that generate frames of image data in response to the incident light; and processing circuitry (102 and 103) that processes the frames of image data, the processing circuitry comprising: a transformation circuit (DCT) that transforms each frame of image data 
3:	As for Claim 2, Kaplinsky teaches on Column 5, Lines 64-67 and Column 6, Lines 1-6 wherein the transformation circuit is configured to apply a discrete cosine transform to each frame of image data to produce the respective transform value.
4:	As for Claim 3, Kaplinsky teaches on Column 2, Lines 64-67 and Column 3, Lines 1-3 and depicts in Figure 5 wherein the image sensor (101) generates the frames of image data using a subset of pixels of the array of pixels.
5:	As for Claim 8, Kaplinsky depicts in Figure 5 and teaches on Column 2, Lines 44-56, Column 5, Lines 19-40 and Column 6, Lines 19-30 further comprising: a camera module, wherein the image sensor, the transformation circuit, and the comparator circuit are within the camera module. The examiner asserts that the structure of the camera module is not defined in the claim and therefore, the examiner has viewed the camera module as the combination of the image sensor, transform circuitry and comparator.
6:	As for Claim 9, Kaplinsky depicts in Figure 5 and teaches on Column 2, Lines 44-56, Column 5, Lines 19-40 and Column 6, Lines 19-30  further comprising: a camera module, wherein the image sensor is within the camera module and wherein the transformation circuit and the comparator circuit are separate from the camera module. The examiner asserts that the structure of the camera module is not defined in the claim and therefore, the examiner has viewed the camera module as the image sensor.
7:	As for Claim 10, Kaplinsky depicts in Figure 1 and teaches on Column 2, Lines 16-29 A method of operating an imaging device, the method comprising: generating a first frame of image data with an image sensor (101); applying a transform to the first frame of image data with a transformation circuit to generate a first transform value; generating a second frame of image data with the image sensor; 
8:	As for Claim 11, Kaplinsky teaches on Column 2, Lines 64-67 and Column 3, Lines 1-3 and depicts in Figure 5 wherein generating the first frame of image data and generating the second frame of image data respectively comprise generating a first subsampled frame of image data and generating a second subsampled frame of image data using a subset of image pixels of an array of image pixels in the image sensor.
9:	As for Claim 13, Kaplinsky teaches on Column 2, Lines 64-67 and Column 3, Lines 1-3 and depicts in Figure 5wherein generating the full-frame image data comprises generating the full-frame image data using all of the image pixels of the array of image pixels in the image sensor.
10:	As for Claim 14, Kaplinsky teaches on Column 5, Lines 19-67 and Column 6, Lines 1-30 further comprising: after applying the transform to the first frame of image data to generate the first transform value, discarding the first frame of image data; and after applying the transform to the second frame of image data to generate the second transform value, discarding the second frame of image data.  Kaplinsky teaches the image frames are stored in a temporary buffer memory. Therefore, the contents of the memory will be discarded and replaced during a subsequent operation.
11:	As for Claim 15, Kaplinsky teaches on Column 5, Lines 64-67 and Column 6, Lines 1-6 wherein applying the transform to the first frame of image data and applying the transform to the second frame of image data respectively comprise applying a discrete cosine transform to the first frame of image data and to the second frame of image data.

13:	As for Claim 18, Kaplinsky depicts in Figure 1 and teaches on Column 2, Lines 16-29 an image sensor (101) comprising an array of pixels, wherein the image sensor (101) is configured to generate frames of subsampled image data using a portion of the array of pixels (Column 2, Lines 64-67 and Column 3, Lines 1-3 and depicts in Figure 5) and wherein the image sensor (101) is configured to generate full-frame image data using the entire array of pixels (Figure 5); a transformation circuit that transforms the frames of subsampled image data to generate transform values (Column 5, Lines 64-67 and Column 6, Lines 1-6); and a comparator circuit that compares a first transform value corresponding to a first frame of subsampled image data to a second transform value corresponding to a second frame of subsampled image data (Column 3, Lines 10-30), wherein the image sensor (101) is configured to generate the full- frame image data in response to a difference between the first transform value and the second transform value exceeding a threshold value (Kaplinsky further teaches on Column 2, Lines 64-67 and Column 3, Lines 1-3 and depicts in Figure 5).
14:	As for Claim 20, Kaplinsky further teaches on Column 3, Lines 10-30 wherein processing circuitry is configured to determine that motion has occurred between the first frame of subsampled image data and the second frame of subsampled image data based on the difference between the first transform value and the second transform value exceeding the threshold value
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15:	Claims 4-6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,623,152 B1 Kaplinsky in view of US 2004/0190619 A1 Lee et al.
16:	As for Claim 4, Kaplinsky teaches an imaging device for detecting motion using luminance values. However, does not teach the generation of the luminance values in the image are frames of image data using only green pixels of the array of pixels.
Lee et al teaches in Paragraphs [0007 and 0029] a method of identifying motion vectors in images by comparing frames of image data and teaches using only green pixels for the luminance values since the human eye is more sensitive to green than to blue or red, the green values can be used as luminance data. Accordingly, the process of extracting luminance data can be as simple as selecting the original green values for each pixel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use only the green pixels to detect the luminance values and motion as taught by Lee et al in the image processing system of Kaplinsky in order to simplify the luminance signal processing.
17:	As for Claim 5, Kaplinsky further teaches on Column 3, Lines 10-30 wherein the processing circuitry is configured to detect that motion has occurred between a first frame of image data having a first transform value and a second frame of image data having a second transform value in response to 
18:	As for Claim 6, Kaplinsky further teaches on Column 2, Lines 64-67 and Column 3, Lines 1-3 and depicts in Figure 5 wherein the image sensor is configured to produce a full frame of image data using all of the pixels of the array of pixels in response to the processing circuitry determining that motion has occurred.
19:	As for Claim 12, Kaplinsky teaches an imaging device for detecting motion using luminance values. However, does not teach the generation of the luminance values in the image are frames of image data using only green pixels of the array of pixels.
Lee et al teaches in Paragraphs [0007 and 0029] a method of identifying motion vectors in images by comparing frames of image data and teaches using only green pixels for the luminance values since the human eye is more sensitive to green than to blue or red, the green values can be used as luminance data. Accordingly, the process of extracting luminance data can be as simple as selecting the original green values for each pixel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use only the green pixels to detect the luminance values and motion as taught by Lee et al in the image processing system of Kaplinsky in order to simplify the luminance signal processing.
20:	As for Claim 19, Kaplinsky teaches an imaging device for detecting motion using luminance values. However, does not teach the generation of the luminance values in the image are frames of image data using only green pixels of the array of pixels.
Lee et al teaches in Paragraphs [0007 and 0029] a method of identifying motion vectors in images by comparing frames of image data and teaches using only green pixels for the luminance values since the human eye is more sensitive to green than to blue or red, the green values can be used as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use only the green pixels to detect the luminance values and motion as taught by Lee et al in the image processing system of Kaplinsky in order to simplify the luminance signal processing.
21:	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,623,152 B1 Kaplinsky in view of US 2004/0190619 A1 Lee et al further in view of Official Notice.
22:	As for Claim 7, Kaplinsky in view of Lee et al teaches a comparator circuit is configured to compare the first transform value to the second transform value However, does not teach the the capture frame rate was within a frequency range of 15-30 Hz.
Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to capture images in a camera having a frame rate within a frequency range of 15-30 Hz (frames per second) in order to capture a sufficient number of frames for motion detection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture the frames of image data of Kaplinsky in view of Lee et al having a frame rate within a frequency range of 15-30 Hz (frames per second) in order to capture a sufficient number of frames for motion detection.
23:	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,623,152 B1 Kaplinsky in view of Official Notice.
24:	As for Claim 16, Kaplinsky teaches on Column 3, Lines 25-30 and Column 5, Lines 15-18 wherein comparing the first transform value to the second transform value comprises determining the difference between the first transform value and the second transform value using a capture frame rate. However, Kaplinsky does not teach the capture frame rate was within a frequency range of 15-30 Hz.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture the frames of image data of Kaplinsky having a frame rate within a frequency range of 15-30 Hz (frames per second) in order to capture a sufficient number of frames for motion detection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
February 7, 2022